DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed November 24, 2020 is acknowledged.  Claims 1 and 6 have been amended. Non-elected Invention and/or Species, Claims 2, 7 and 11-20 have been withdrawn from consideration. Claims 1-20 are pending.
Action on merits of claims 1, 3-6 and 8-10 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There does not appear to be a written description of the claim limitation “wherein a pixel or a pixel replacement alignment mark populates each location within each of the plurality of adjacent rectangular sub-arrays” (amended claims 1 and 6) in the application as filed. (Emphasis added).

As shown in FIG. 2A, two “alignment mark 206” are populated within each adjacent rectangular sub-arrays. Conversely, the pixels are populated at all but two locations occupied by the two pixel replacement alignment marks 206.
Thus the limitation “a plurality of pixels and a plurality of pixel replacement alignment mark populating each location within each of the plurality of adjacent rectangular sub-arrays” are un-supported new matters.

Applicant must cancel the new matter in response to the Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite: “wherein a pixel or a pixel replacement alignment mark populates each location within each of the plurality of adjacent rectangular sub-arrays”.
However, as shown in FIG. 2A, within each rectangular sub-array 202, there are two “alignment mark 206” occupied two locations and the remaining locations are populated by the pixels. 
Therefore, “each location” are not populated by the pixel or pixel replacement alignment mark. Conversely, the pixels are populated at all but two locations occupied by the two alignment marks.
a pixel or a pixel replacement alignment mark populates each location within each of the plurality of adjacent rectangular sub-arrays” contravenes the disclosure. 
Thus, claims 1 and 6 are indefinite.
Therefore claims 1, 6 and all dependent claims are indefinite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KASHIHARA (US. Pub. No. 2014/0027873) of record.
With respect to claim 1, As best understood by Examiner, KASHIHARA teaches an image sensor device as claimed including: 
a glass substrate (SUB); 
an active area over the glass substrate, the active area comprising a plurality of adjacent rectangular sub-arrays (IMC), each sub-array (IMC) comprising a plurality of rows each having N immediately adjacent locations, wherein N is an integer greater than one, and a plurality of columns each having M immediately adjacent locations, wherein M is an integer greater than one; (FIG. 2); 
a lithographic shot boundary (DLR, line around the IMC) completely surrounding each of the plurality of adjacent rectangular sub-arrays (IMC); and 
a plurality of pixels (PD) and a plurality of pixel replacement alignment marks (MKC) in each rectangular sub-array (IMC), wherein a pixel or a pixel replacement alignment mark 
(See FIGs. 1-5).

With respect to claim 6, As best understood by Examiner, KASHIHARA teaches an image sensor device substantially as claimed including: 
a glass substrate (SUB); 
an active area over the glass substrate, the active area comprising a plurality of adjacent rectangular sub-arrays (IMC), each sub-array (IMC) comprising a plurality of rows each having N immediately adjacent locations, wherein N is an integer greater than one, and a plurality of columns each having M immediately adjacent locations, wherein M is an integer greater than one; (FIG. 2);
a lithographic shot boundary (DLR, line around the IMC) completely surrounding each of the plurality of adjacent rectangular sub-arrays (IMC); (FIG. 1); and 
a plurality of pixels (PD) and a plurality of pixel replacement alignment marks (MKC) in each rectangular sub-array (IMC), wherein a pixel or a pixel replacement alignment mark populates (MKC) each location within each of the plurality of adjacent rectangular sub-arrays (IMC), the alignment marks (MKC) each comprising a plurality of overlapping features (FIGs. 34-38), wherein at least some of the pixels (PD) extend to each edge of the rectangular sub-array (IMC). (See FIGs. 1-5, 34-38).



With respect to claims 4 and 9, at least one of the plurality of alignment marks (MKC) of KASHIHARA comprises a plurality of layers. 
With respect to claims 5 and 10, the image sensor device of KASHIHARA comprising additional alignment marks (MKC) outside of the active area (IMC).   

Response to Arguments
Applicant's arguments filed November 04, 2020 have been fully considered but they are not persuasive.
Applicant argues: “Importantly, all of the locations of the Kashihara sub-array are filled only with pixels (PD = photodiode). Not one of the sub-array locations include a pixel-replacement alignment mark as claimed.”.
However, as shown in FIG. 2 (dashed line), FIG. 3 and FIG. 4A, all of which show a “rectangular sub-array”. 
Since the alignment marks (MKC) of KASHIHARA are formed in this sub-array, the limitation “a plurality of pixels and a plurality of pixel replacement alignment marks in each rectangular sub-array” is met.
Claims 1 and 6 as amended removed the previous new matters and indefiniteness. However, the new amendment has entered another new matters and indefiniteness, as shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH D MAI/Primary Examiner, Art Unit 2829